Citation Nr: 1002546	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-10 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for high cholesterol, 
including as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, 
including as secondary to the service-connected PTSD.

3.  Entitlement to a rating higher than 30 percent for the 
PTSD (it was previously rated as an anxiety neurosis with 
gastrointestinal (GI) symptoms).

4.  Entitlement to an effective date earlier than May 12, 
2005, for the 30 percent rating for the PTSD.


REPRESENTATION

Appellant represented by:	Mr. Robert P. Walsh, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from 
November 1967 to November 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As support for his claims, the Veteran testified at a hearing 
at the RO in July 2008 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During and since the hearing, the Veteran and 
his attorney have submitted additional evidence.  For some of 
this additional evidence, specifically, the portion submitted 
during the hearing, they waived their right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  Whereas they did not include a waiver when 
subsequently submitting the other, remaining evidence.  This 
is ultimately inconsequential, however, because the Board is 
remanding all of the claims to the RO, regardless, for 
further development and consideration.  The only exception is 
the claim for high cholesterol, which, as will be explained, 
is being summarily denied as a matter of law.  So no 
additional development on remand could further aid in 
substantiating this claim.  Moreover, these additional 
records are irrelevant to this claim.


FINDING OF FACT

High cholesterol is a mere laboratory finding, not a ratable 
disability for VA compensation purposes.


CONCLUSION OF LAW

The Veteran has failed to state a claim upon which relief can 
be granted.  61 Fed. Reg. 20440, 20445 (May 7, 1996); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

A preliminary point worth mentioning is that, since the 
Veteran's claim is being denied as a matter of law, the duty-
to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  
See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA 
has no effect on appeal limited to interpretation of law); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).  See, too, 
VAOPGCPREC 5-2004 (June 23, 2004).

Diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and not, 
in and of themselves, ratable disabilities for VA 
compensation purposes.  61 Fed. Reg. 20440, 20445 (May 7, 
1996).  And absent proof of a current disability, there can 
be no valid claim.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007); Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997); Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); and Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


ORDER

The claim for service connection for high cholesterol, 
including secondary to already service-connected PTSD, is 
summarily denied as a matter of law.


REMAND

In his numerous written statements and July 2008 hearing 
testimony, the Veteran alleged that, although the RO 
increased the rating for his PTSD from 10 to 30 percent in 
the August 2005 decision at issue in this appeal, 
the condition is even worse.  When, as here, a Veteran claims 
that his condition is worse than when last rated, and when 
the available evidence is too old for a proper evaluation of 
his disability, including insofar as assessing its current 
severity, VA's duty to assist includes providing him a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); 
Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See, too, AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that, 
although his rating was increased, it is presumed he is 
seeking the highest possible rating unless he expressly 
indicates otherwise).

The Veteran therefore needs to be reexamined to reassess the 
severity of his PTSD.  This is especially true since his most 
recent VA compensation examination was in June 2005, 
approaching 5 years ago.  Furthermore, his most recent VA and 
private treatment records concerning the severity of his PTSD 
are from April 2006, so not much more current.  38 C.F.R. 
§ 3.327(a) (2009).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of 
Veteran's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).  See, too, Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121 (1991); and VAOPGCPREC 11-95 (April 7, 1995).

Moreover, the VA treatment records from June 2005 reflect a 
Global Assessment of Functioning (GAF) score of only 45, 
whereas the VA compensation examination from that same month 
shows a significantly higher GAF score of 60.  A GAF score is 
a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  And according to the DSM-IV, GAF score of only 45 
indicates the Veteran has "serious" symptoms or impairment 
in his social and occupational functioning, e.g., unable to 
keep a job, whereas a higher GAF score of 60 denotes less 
severe, i.e., relatively "moderate," social and 
occupational impairment.

The VA treatment records from April 2006 also concern 
statements made to the VA treating physician by the Veteran 
about his experiences in Vietnam and the impact those 
experiences are having on his daily life.  Lay statements and 
additional private treatment records have been submitted 
since the August 2005 rating decision, as well, as further 
evidence to substantiate the Veteran's claim that his PTSD 
has worsened.  And he and his wife provided still further 
supporting testimony concerning this during the July 2008 
hearing.  So reexamination is needed.



The RO also needs to consider the large batch of additional 
evidence the Veteran has submitted since his July 2008 
hearing.  As explained, he only waived his right to have the 
RO consider the evidence submitted during the hearing, 
not the several additional records submitted during the many 
months since.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).

Accordingly, the claims that remain are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for another VA compensation 
examination to reassess the severity of his PTSD.  He is 
hereby advised that failure to report for this scheduled 
VA examination, without good cause, may have adverse 
consequences on his claim for a higher rating.  The 
examination should include any diagnostic testing or 
evaluation deemed necessary.  The claims file, including 
a complete copy of this remand, must be made available 
for review of the Veteran's pertinent medical and other 
history.  

Based on mental status evaluation and comprehensive 
review of the claims file and all evidence contained 
therein, the examiner must determine whether the 
Veteran's PTSD has worsened - including since his last 
VA compensation examination in June 2005, to the point 
that he meets the requirements for a rating higher than 
30 percent under 38 C.F.R. § 4.130, DC 9411.

The examiner must discuss the rationale and any opinions 
expressed, whether favorable or unfavorable, based on 
the findings on examination and information obtained 
from review of the record.



2.  Then readjudicate the claims that remain in light of 
the additional evidence that has been submitted or 
otherwise obtained since the most recent SSOC in May 
2008.  If the claims are not granted to the Veteran's 
satisfaction, send him and his attorney another SSOC and 
give them an opportunity to submit still additional 
evidence and/or argument in response before returning 
the file to the Board for further consideration of the 
remaining claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


